Title: From Thomas Jefferson to Patrick Byrne, 14 February 1805
From: Jefferson, Thomas
To: Byrne, Patrick


                  
                     Sir 
                     
                     Washington Feb. 14. 05.
                  
                  I have safely recieved the volume of Dr. Priestley’s works which mr Priestley has been so kind as to destine for me. the matter is worthy of it’s author, and the mechanical execution does honor to the American artists.
                  I observe in your catalogue the following books.
                  
                     
                        pa. 18. 
                        Brown’s view of the civil law & law of Admiralty. 2. v. 8vo.
                     
                     
                        62.
                        Chatham’s Anecdotes. 2. v. 8vo.
                     
                     
                        67.
                        Enfield’s history of Philosophy. 2. v. 8vo.
                     
                     
                        77.
                        Home’s chronologl abridgmt. of the hist. of England
                     
                     
                        82.
                        Mawe’s Every man his own gardener.
                     
                  
                  such of these books as you may still have on hand I shall be glad to recieve and will take care to remit you their amount as soon as known. if well wrapped in paper, especially with some pasteboard, & addressed to me at this place, they will come safely by the stage. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               